Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, 20-23, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. No.: 2017/0110522, from hereinafter “Lee”).
Re Claim 1, Lee discloses in Figs. 2, 3A-3B, 4 and 5, an organic light emitting diode (OLED) panel, comprising:
a substrate (201);
an OLED (214) on the substrate, the OLED configured to emit visible light; and 
a driver (DT) between the substrate and the OLED, the driver configured to drive the OLED,
wherein the driver includes a visible light sensor (T2) configured to detect the visible light emitted by the OLED, and the visible light sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate.




Re Claim 2, Lee discloses, wherein


Re Claim 11, Lee discloses in Figs. 2, 3A-3B, 4 and 5, an organic light emitting diode (OLED) panel, comprising:
a pixel including a plurality of sub-pixels (SP1-SP4), each sub-pixel of the plurality of subpixels including
a substrate (201), 
an OLED (214) on the substrate, the OLED configured to emit visible light, and
a driver (DT) between the substrate and the OLED, the driver configured to drive the OLED,
wherein a driver of at least one sub-pixel of the plurality of sub-pixels includes a visible light sensor (T2) configured to detect the visible light emitted by at least one OLED of the plurality of sub-pixels, and the visible light sensor overlaps the OLED of the at least one sub-pixel in a direction that is substantially perpendicular to an upper surface of the substrate.

Re Claim 12, Lee discloses:    
the driver of the at least one sub-pixel further includes an OLED driving transistor (DT) and an OLED switching transistor (T1), the OLED driving transistor configured to drive the OLED, and the visible light sensor, the OLED driving transistor, and the OLED switching transistor are on a same plane.

Re Claim 20, Lee discloses in Fig. 2, 3A-3B, 4 and 5, an organic light emitting diode (OLED) panel, comprising:
a substrate (201);

a driver (DT) on the OLED, the driver configured to drive the OLED,
 wherein the driver includes a visible light sensor (T2) configured to detect light emitted by the OLED, and the visible light sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate.

Re Claim 21, Lee discloses, wherein the visible light sensor is between the substrate and the OLED.

Re Claim 22, Lee discloses, wherein the OLED is between the substrate and the visible light sensor.

Re Claim 23, Lee discloses, wherein
the driver further includes an OLED driving transistor (DT) and an OLED switching transistor (T1), the OLED driving transistor configured to drive the OLED, and the visible light sensor, the OLED driving transistor, and the OLED switching transistor are on a same plane.

Re Claim 34, Lee discloses in Figs. 1-5, an electronic device, comprising: 
a memory;
a processor; and
a display device including an Organic Light Emitting Diode (OLED) panel, the OLED panel including
a substrate (201),
an OLED (214) on the substrate, the OLED configured to emit visible light, and 

wherein the driver includes a visible light sensor (T2) configured to detect light emitted by the OLED, and the visible light sensor overlaps the OLED in a direction that is substantially perpendicular to an upper surface of the substrate.

Re Claim 36, Lee discloses, wherein
the driver further includes an OLED driving transistor and an OLED switching transistor (T1) , the OLED driving transistor configured to drive the OLED, and

the visible light sensor, the OLED driving transistor, and the OLED switching transistor are on a same plane.


Allowable Subject Matter
Claims 3-5, 13-15, 24-26, 35 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816